Case 20-12168-pmm      Doc 19    Filed 06/29/20 Entered 06/29/20 08:50:55      Desc Main
                                Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Miguel Silvino Varela-Cepero aka             CHAPTER 13
Miguel S. Varela aka Miguel S. Varela-Cepero
aka Miguel Varela-Cepero                            BKY. NO. 20-12168 PMM
                            Debtor(s)


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of MTGLQ INVESTORS, L.P. and index same
 on the master mailing list.


                                                   Respectfully submitted,
                                               /s/ Rebecca A. Solarz Esquire
                                               Rebecca A Solarz, Esquire
                                               Kevin G. McDonald, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
